*148MEMORANDUM **
Edward C. Siguenza appeals his Si-month sentence imposed after the revocation of his term of supervised release. Siguenza was convicted of criminal conspiracy to import methamphetamine, in violation of 21 U.S.C. § 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Siguenza has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. A pro se supplemental brief, an answering brief, and pro se reply brief were filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.